Citation Nr: 0405366	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
left ear.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to April 
1979 and from December 1981 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for left ear hearing loss 
and rated it as noncompensable (0 percent disabling).

In that rating decision, the RO also increased the evaluation 
of the veteran's service-connected residuals of a right foot 
fracture from noncompensable to 10 percent disabling.  In his 
January 2003 substantive appeal (Appeal to the Board of 
Veterans' Appeals - VA Form 9), the veteran indicated that he 
was appealing his left ear hearing loss claim, as well as his 
claim for residuals of a right foot fracture.  In a 
subsequent VA Form 9, dated in March 2003, the veteran 
indicated that he wished to appeal only the decision on his 
claim for left ear hearing loss.  Since that VA Form 9 
occurred at a later date, the Board construes the veteran's 
statement in the March 2003 VA Form 9 as a withdrawal of his 
claim of entitlement to an increased rating for residuals of 
a left foot fracture.  See 38 C.F.R. § 20.204(b) (2003).

The Board also notes that, on the veteran's January and March 
2003 VA Form 9, he contended that he has tinnitus in his left 
ear.  The veteran had not previously raised this claim, nor 
has the RO addressed it.  Therefore, this matter is referred 
to the RO for further appropriate consideration.


REMAND

The veteran is seeking an increased disability evaluation for 
his service-connected disability of left ear hearing loss.  
He essentially contends that his disability is more severe 
than is contemplated by the 0 percent evaluation currently 
assigned to his left ear hearing loss.

Review of the record shows that, in a February 2003 letter 
addressed to the veteran, American Veterans (AMVETS) stated 
that it could no longer represent the veteran.  It canceled 
its accredited representation on behalf of the veteran and 
stated that it was withdrawing its Power of Attorney, 
effective immediately.  As the veteran has not submitted an 
additional Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) naming this or 
another service organization as his representative, the Board 
will request that the RO clarify this matter as to the 
veteran's representation.

With regard to procedural matters, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended, in 
pertinent part, at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The regulations 
provide guidelines regarding VA's duties to notify claimants 
of necessary information or evidence and to assist claimants 
in obtaining evidence.

The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veteran's Claims 
provided guidance regarding notice requirements under the 
VCAA.  Here, the veteran has not been afforded proper VCAA 
notice.  He has not been informed of the evidence needed to 
substantiate his claim or VA's duty-to-assist requirements.  
In addition, neither the statement of the case (SOC) nor 
supplemental statement of the case (SSOC) informed the 
veteran as to the VCAA statutory and regulatory provisions 
applicable to his claim.

In view of the foregoing, the case is REMANDED for the 
following action: 

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.  The RO should contact the veteran for the 
purpose of clarifying whether he wishes to 
designate a representative. He should be 
advised of his right to appoint a new 
representative pursuant to the requirements 
set forth under 38 C.F.R. § 20.600 et seq. 
(2003).  He should be furnished the 
appropriate form (VA Form 21-22, 22a) and 
advised to clarify his representative, if any, 
and return the signed form to the RO.  No 
further action on the appealed case should be 
undertaken until clarification of 
representation is completed.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for increased rating for left 
ear hearing loss.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, if one is appointed, should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the February 2003 SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


